DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claim(s) 1-2,4-12,15 & 17-18 are pending in the application. Claim(s) 19-21 have been added. The previous rejection(s) and 35 U.S.C. 103 have been withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a biasing member….to bias the lever” in claim 8.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a biasing member” is being interpreted as any member/unit that is able to perform a biasing force against the lever, such as a spring, as discloses in the specification [Page. 7, Par. 1] 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2006/0130670) in view of Nett (US 4721094)
	As Per Claim 1, Johnson discloses at least one selectively closeable fry pot configured to cook food product [Fig. 1, #20] the selectively closeable frypot including an access opening for food product [Par. 38, Lines 1-4; the reference clearly discloses that any combination of fryers can be used in the unitary cabinet structure, including pressure fyers which inherently would have a selectively closable frypot] ;
 at least one open frypot configured to cook food product [Fig. 1, #15], the open frypot configured to operate an open frying platform [Par. 38, Lines 1-4; the reference clearly discloses that any combination of fryers can be used in the unitary cabinet structure, including open pot fryer; 
a cover configured to selectively close the access opening of the selectively closeable frypot, the cover being movable from a closed position to an open position [Par. 38, Lines 1-4; as with virtually all pressure fryers, it is inherent that there would have to be a lid/cover to create said pressure of the pressure fryer, that would be configured to open and close]; and 
when the cover is locked and sealed in the closed position and the selectively closeable frypot is configured to operate as an open frying platform when the cover is in the open position, [Par. 38, Lines 1-4; the reference explicitly discloses that the fryer can operates as a pressure fryer and an open frying platform.]
Johnson does not disclose a locking mechanism configured to lock the cover in the closed position; 
a locking mechanism configured to lock the cover in the closed position; 
 a handle pivotally coupled to the cover and configured to move the locking mechanism from an unlocked position to a locked position that locks the cover in a closed position; and 
wherein the handle pivotally moves against a spring bias applied by a spring when moving the locking mechanism to the locked position.
Nett, much like Johnson, pertains to a pressure interlocking means for a deep oil cooker. [abstract]
Nett discloses a locking mechanism [Fig. 8, #41, #7, #34, #33 & #28 & #30] configured to lock the cover [Fig. 8, #6] in the closed position [Fig. 8, #6]; and
a handle [Fig. 8, #37] pivotally coupled [Fig. 7, #37; the drawings explicitly show the handle being able to pivot with respect to the cover (Fig. 7, in one pivot direction & Fig. 8 in another)] to the cover [Fig. 8, #6] and configured to move the locking mechanism [Fig. 8, #41, #7, #34, #33 & #28 & #30] from an unlocked position [Fig. 3] to a locked position [Fig. 4] that locks the cover [Fig. 4, #14] in a closed position [Fig. 7]
wherein the handle [Fig. 8, #37] pivotally moves against a spring bias applied by a spring [Fig. 4, #30] when moving the locking mechanism [Fig. 8, #41, #7, #34, #33 & #28 & #30] to the locked position. [Fig. 8; further as explicitly cited in the reference Col. 8, Lines 35-40; “…the latch unit 9 has the hook member 34 aligned with the rod 35 but may be spaced downwardly therefrom, as shown in FIG. 7, by pressing down in the handle 37 to overcome the force of spring 30. The clamp bar 7 is pivoted downwardly and rests on the cover 8…” the reference clearly states that the spring is always urging the cover unit to a fully open position, and be pivoting the handle for the cover to be in a closed position, it is clear that the handle acts against the spring bias created by the spring to counteract the force of pushing the cover towards the open position.] 
Nett discloses the benefits of the locking mechanism in that it provides maximum safety during a cooking operation and permits reliable openings of the cooker. [Col. 4, Lines 20-25]
Therefore, it would have been obvious to modify the locking mechanism as taught by Johnson  in view of the handle and spring as taught by Nett to further include a locking mechanism configured to lock the cover in the closed position a handle pivotally coupled to the cover and configured to move the locking mechanism from an unlocked position to a locked position that locks the cover in a closed position wherein the handle pivotally moves against a spring bias applied by a spring when moving the locking mechanism to provides maximum safety during a cooking operation and permits reliable openings of the cooker. [Col. 4, Lines 20-25]
As Per Claim 18, Johnson discloses all limitations of the invention except the cover is coupled to the frying apparatus by a hold open hinge configured to bias the cover towards the open position when the locking mechanism is in the unlocked position, and the hold open hinge being configured to hold the cover in the open position when the selectively closeable frypot is configured to operate as the open frying platform.
Nett, much like Johnson, pertains to a pressure interlocking means for a deep oil cooker. [abstract]
Nett discloses the cover [Fig. 9, #6] is coupled to the frying apparatus [Fig. 9, #20] by a hold open hinge [Fig. 1, #24] configured to bias the cover [Fig. 1, #6] towards the open position [Fig. 9; Col. 6, Lines 23-25; “…A torsion spring 30 encircles pin 28 and acts between the bar 7 and pots to urge the cover unit to the fully open position…” the reference clearly states that the spring is always urging the cover unit to a fully open position, and be pivoting the handle for the cover to be in a closed position, it is clear that the handle acts against the spring bias created by the spring to counteract the force of pushing the cover towards the open position.] when the locking mechanism [Fig. 8, #41, #7, #34, #33 & #28 & #30] is in the unlocked position [Fig. 9], and the hold open hinge [Fig. 1, #24] being configured to hold the cover [Fig. 9, #6] in the open position [Fig. 9, #6] 
Nett discloses the benefits of the locking mechanism in that it provides maximum safety during a cooking operation and permits reliable openings of the cooker. [Col. 4, Lines 20-25]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the lid as taught by Johnson in view of the hinge and locking mechanism as taught by Pardo to further include the cover is coupled to the frying apparatus by a hold open hinge configured to bias the cover towards the open position when the locking mechanism is in the unlocked position, and the hold open hinge being configured to hold the cover in the open position when the selectively closeable frypot is configured to provide maximum safety during a cooking operation and permits reliable openings of the cooker. [Col. 4, Lines 20-25]
As Per Claim 19, Johnson discloses all limitations of the invention except wherein the locking mechanism further comprises: a lever connected to the handle, the lever also coupled to the spring to transmit the spring bias to act against the handle when moving the handle to the locked position, wherein the handle is pivotally coupled to the locking mechanism.
Nett, much like Johnson, pertains to a pressure interlocking means for a deep oil cooker. [abstract]
Nett discloses a lever [Fig. 8, #7] connected to the handle [Fig. 8, #37], the lever [Fig. 8, #7] also coupled to the spring [Fig. 8, #30] to transmit the spring bias to act against the handle [Fig. 8, #50; Col. 6, Lines 23-25; “…A torsion spring 30 encircles pin 28 and acts between the bar 7 and pots to urge the cover unit to the fully open position…” the reference clearly states that the spring is always urging the cover unit to a fully open position, and be pivoting the handle for the cover to be in a closed position, it is clear that the handle acts against the spring bias created by the spring to counteract the force of pushing the cover towards the open position.] when moving the handle [Fig. 8, #37] to the locked position [Fig. 8], wherein the handle [Fig. 8, #37] is pivotally coupled to the locking mechanism [Fig. 8, #41, #7, #34, #33 & #28 & #30; as clearly shown Fig. 7 and Fig. 8 show a contrast in movement of the handle, that it is pivotally connected and is allowed to move upwards/downwards independently.] 
Nett discloses the benefits of the locking mechanism in that it provides maximum safety during a cooking operation and permits reliable openings of the cooker. [Col. 4, Lines 20-25]
Therefore, it would have been obvious to modify the locking mechanism as taught by Johnson and Luebke in view of the handle and spring as taught by Brewer to further include a lever connected to the handle, the lever also coupled to the spring to transmit the spring bias to act against the handle when moving the handle to the locked position, wherein the handle is pivotally coupled to the locking mechanism to provides maximum safety during a cooking operation and permits reliable openings of the cooker. [Col. 4, Lines 20-25]
As Per Claim 20 & 21, Johnson discloses all limitations of the invention except wherein the locking mechanism further comprises: 
a latch that is directly coupled to the handle, such that the handle is configured to move the latch to selectively lock the cover.
Nett, much like Johnson, pertains to a pressure interlocking means for a deep oil cooker. [abstract]
Nett discloses a latch [Fig. 9, #34] that is directly coupled to the handle [Fig. 9, #37], such that the handle [Fig. 9, #37] is configured to move the latch [Fig. 9, #34] to selectively lock the cover [Fig. 9, #6].
Nett discloses the benefits of the handle in that it provides maximum safety during a cooking operation and permits reliable openings of the cooker. [Col. 4, Lines 20-25]
Therefore, it would have been obvious to modify the locking mechanism as taught by Johnson and Luebke in view of the handle as taught by Brewer to further include a latch that is directly coupled to the handle, such that the handle is configured to move the latch to selectively lock the cover to provide maximum safety during a cooking operation and permits reliable openings of the cooker. [Col. 4, Lines 20-25]
Claim(s) 1, 4, 6-7, 9, 11, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2006/0130670) in view of Nett (US 4721094)
As Per Claim 1, Johnson discloses at least one selectively closeable fry pot configured to cook food product [Fig. 1, #20] the selectively closeable frypot including an access opening for food product [Par. 38, Lines 1-4; the reference clearly discloses that any combination of fryers can be used in the unitary cabinet structure, including pressure fyers which inherently would have a selectively closable frypot] ;
 at least one open frypot configured to cook food product [Fig. 1, #15], the open frypot configured to operate an open frying platform [Par. 38, Lines 1-4; the reference clearly discloses that any combination of fryers can be used in the unitary cabinet structure, including open pot fryer; 
a cover configured to selectively close the access opening of the selectively closeable frypot, the cover being movable from a closed position to an open position [Par. 38, Lines 1-4; as with virtually all pressure fryers, it is inherent that there would have to be a lid/cover to create said pressure of the pressure fryer, that would be configured to open and close]; and 
when the cover is locked and sealed in the closed position and the selectively closeable frypot is configured to operate as an open frying platform when the cover is in the open position, [Par. 38, Lines 1-4; the reference explicitly discloses that the fryer can operates as a pressure fryer and an open frying platform.]
Johnson does not disclose a locking mechanism configured to lock the cover in the closed position; 
a locking mechanism configured to lock the cover in the closed position; 
 a handle pivotally coupled to the cover and configured to move the locking mechanism from an unlocked position to a locked position that locks the cover in a closed position; and 
wherein the handle pivotally moves against a spring bias applied by a spring when moving the locking mechanism to the locked position.
Nett, much like Johnson, pertains to a pressure interlocking means for a deep oil cooker. [abstract]
Nett discloses a locking mechanism [Fig. 8, #41, #7, #34, #33 & #28 & #30] configured to lock the cover [Fig. 8, #6] in the closed position [Fig. 8, #6]; and
a handle [Fig. 8, #50] pivotally coupled [Fig. 1, #50; the drawings explicitly show the handle being able to pivot with respect to the cover (Fig. 1, in one pivot direction & Fig. 8 in another)] to the cover [Fig. 8, #6] and configured to move the locking mechanism [Fig. 8, #41, #7, #34, #33 & #28 & #30] from an unlocked position [Fig. 3] to a locked position [Fig. 4] that locks the cover [Fig. 4, #14] in a closed position [Fig. 7, Lines 36-40; “…When the handle 50 is pivoted downwardly and cam 41 pivots to force the cover 8 down and the bar 7 upwardly, the hook 34 engages rod 35 and limits the upward movement of the bar 7….”]
wherein the handle [Fig. 8, #50] pivotally moves against a spring bias applied by a spring [Fig. 4, #30] when moving the locking mechanism [Fig. 8, #41, #7, #34, #33 & #28 & #30] to the locked position. [Fig. 8; further as explicitly cited in the reference Col. 6, Lines 23-25; “…A torsion spring 30 encircles pin 28 and acts between the bar 7 and pots to urge the cover unit to the fully open position…” the reference clearly states that the spring is always urging the cover unit to a fully open position, and be pivoting the handle for the cover to be in a closed position, it is clear that the handle acts against the spring bias created by the spring to counteract the force of pushing the cover towards the open position.] 
Nett discloses the benefits of the locking mechanism in that it provides maximum safety during a cooking operation and permits reliable openings of the cooker. [Col. 4, Lines 20-25]
Therefore, it would have been obvious to modify the locking mechanism as taught by Johnson  in view of the handle and spring as taught by Nett to further include a locking mechanism configured to lock the cover in the closed position a handle pivotally coupled to the cover and configured to move the locking mechanism from an unlocked position to a locked position that locks the cover in a closed position wherein the handle pivotally moves against a spring bias applied by a spring when moving the locking mechanism to provides maximum safety during a cooking operation and permits reliable openings of the cooker. [Col. 4, Lines 20-25]
As Per Claim 4, Johnson discloses a common filtering unit that is operatively connected to the at least one open fry pot and the at least one selectively closeable fry pot [Par. 26, Lines 5-8], 
wherein the common filtering unit is configured to filter cooking medium from each of the at least one open fry pot and the at least one selectively closeable fry pot. [Par. 38 Lines 5-8; it is inherent that the filtering system as disclosed by the reference is capable performing the function of filtering a cooking medium] 
As Per Claim 6, Johnson discloses the selectively closable frypot is configured to operate as an open frying platform. [Par. 38, Lines 1-4; the reference clearly discloses that any combination of fryers can be used in the unitary cabinet structure, including pressure fyers which inherently would have a selectively closable frypot]
 Johnson does not disclose discloses all limitations of the invention except where the cover is coupled to the frying apparatus by a hold open hinge configured to hold the cover in the open position when the selectively closable frypot is configured to operate as the open frying platform. 
Nett, much like Johnson, pertains to a pressure interlocking means for a deep oil cooker. [abstract]
Nett discloses the cover [Fig. 9, #6] is coupled to the frying apparatus [Fig. 9, #20] by a hold open hinge [Fig. 9, #24] configured to hold the cover [Fig. 9, #6] in the open position [Fig. 9, #6].
Nett discloses the benefits of the hinge in that it provides maximum safety during a cooking operation and permits reliable openings of the cooker. [Col. 4, Lines 20-25]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the lid as taught by Johnson in view of the hinge as taught by Pardo to further include the cover is coupled to the frying apparatus by a hold open hinge configured to hold the cover in the open position when the selectively closable frypot is configured to operate as the open frying platform provides maximum safety during a cooking operation and permits reliable openings of the cooker. [Col. 4, Lines 20-25]
As Per Claim 7, Johnson discloses all limitations of the invention except the handle of the cover is configured to engage a portion of a ventilation hood to hold the cover in the open position.
Nett, much like Johnson, pertains to a pressure interlocking means for a deep oil cooker. [abstract]
Nett discloses the handle [Fig. 7, #50] of the cover [Fig. 7, #6] is configured to engage a portion of a ventilation hood to hold the cover [Fig. 1, #6] in the open position [The claim pertains to functional language, that the handle is configured to engage with a portion of a ventilation hood. The ventilation hood is no where else recited in the claims, and is only introduced with regards to the functional limitations of the handle. Morever, there is no particular hood structure disclosed in the claims to hold a particular combination of the handle and the cover in the open position. Thus, as no particular hood is part of the combination of the pressure and open frying apparatus, and no particular hood structure is disclosed, it is clear that the structure of the handle can perform the function of engaging with a portion of some type of ventilation hood that would keep the cover in the open position.]. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a handle as taught by Johnson in view of the cover and handle as taught by Nett to further include the handle of the cover is configured to engage a portion of a ventilation hood to hold the cover in the open position to ensure that the cover remains in an intended position that would otherwise cause a potential hazard to the user or disrupt a cooking cycle. 
As Per Claim 9, Johnson does not explicitly discloses that the cover in the open position is opened at least 50° relative to the access opening of the selectively closable frypot. 
Nett, much like Johnson, pertains to a pressure interlocking means for a deep oil cooker. [abstract]
Nett discloses the cover [Fig. 9, #6] in the open position [Fig. 9, #6]
Nett does not explicitly disclose the cover is opened at least 50° relative to the access opening of the selectively closable frypot. 
However, as decided by the courts, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…” [MPEP 2144.05(II). In this case the Nett teaches that  the cover is opend at certain angle. However, courts have held that having that angle  to be at least 50° is not inventive.
Therefore, it would have been obvious to one with ordinary skill in the art to modify the cover as tasught by Johnson in view of the cover as taught by Nett to further include the open position is opened at least 50° relative to the access opening of the selectively closable frypot to be able to access contents that may be contained within the fry pot, as the range of at least 50° is not deemed critical and would have been found during routine optimization of the cover.
As Per Claim 11, Johnson discloses the apparatus includes at least two open frypots or at least two selectively closable frypots [Par. 38, Lines 1-5], to provide a varied configuration of open and closable frypots [Par. 6, Lines 1-3].
As Per Claim 15, Johnson discloses all limitations of the invention except the handle is offset from a front of the cover and is configured to actuate the locking mechanism, the handle being configured to move from a locked position that locks the cover and an unlocked position that unlocks the cover, 
the locking mechanism comprises a pin extending in a width direction operatively coupled to a latch, the pin being coupled to the handle and configured to move the latch in a direction generally perpendicular to the width direction to selectively lock the cover, and 
the latch is configured to extend through an opening in the front of the cover to engage a strike to lock the cover.
Nett, much like Johnson, pertains to a pressure interlocking means for a deep oil cooker. [abstract]
Nett discloses the handle [Fig. 8, #50] is offset from a front of the cover [Fig. 8, #6] and is configured to actuate the locking mechanism [Fig. 8, #41, #7, #34, #33 & #28 & #30; Col. 7, Lines 37-50; “…When the handle 50 is pivoted downwardly and cam 41 pivots to force the cover 8 down and the bar 7 upwardly, the hook 34 engages rod 35 and limits the upward movement of the bar 7. This latching movement is completed within the initial pivoting of the release handle 50 to a closed cover position. Once the latch unit 9 is set, the bar 7 cannot move upwardly….”], the handle [Fig. 8, #50] being configured to move from a locked position that locks the cover [Fig. 8, #6] and an unlocked position [Fig. 9, #50] that unlocks the cover [Fig. 9, #6], 
the locking mechanism comprises a pin [Fig. 9, #33] extending in a width direction [Fig. 9, #33] operatively coupled to a latch [Fig. 9, #34], the pin [Fig. 9, #33] being coupled to the handle [Fig. 9, #50] and configured to move the latch [Fig. 9, #34] in a direction generally perpendicular [Fig. 9, #34] to the width direction [Fig. 9, #33] to selectively lock the cover [Fig. 9, #6; as clearly shown in the figures, the latch is allowed to pivot (Fig. 7 & Fig. 9) in a direction that is perpendicular to the width direction (that is, the z axis) of the pin (33)], and 
the latch [Fig. 9, #34] is configured to extend through an opening [Fig. 9, #21] in the front of the cover [Fig. 9, #6] to engage a strike [Fig. 9, #35] to lock the cover [Fig. 8, #6].
Nett discloses the benefits of the latch in that it provides maximum safety during a cooking operation and permits reliable openings of the cooker. [Col. 4, Lines 20-25]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the frying apparatus as taught by Johnson in view of the latch as taught by Nett to further include the handle is offset from a front of the cover and is configured to actuate the locking mechanism, the handle being configured to move from a locked position that locks the cover and an unlocked position that unlocks the cover, the locking mechanism comprises a pin extending in a width direction operatively coupled to a latch, the pin being coupled to the handle and configured to move the latch in a direction generally perpendicular to the width direction to selectively lock the cover and the latch is configured to extend through an opening in the front of the cover to engage a strike to lock the cover to provide maximum safety during a cooking operation and permits reliable openings of the cooker. [Col. 4, Lines 20-25]
As Per Claim 17, Johnson discloses all limitations of the invention except the spring is located within the cover. 
Nett, much like Johnson, pertains to a pressure interlocking means for a deep oil cooker. [abstract]
Nett discloses a spring [Fig. 8, #30] located in the cover [Fig. 8, #6].
Nett discloses the benefits of the locking mechanism in that it provides maximum safety during a cooking operation and permits reliable openings of the cooker. [Col. 4, Lines 20-25]
Therefore, it would have been obvious to modify the locking mechanism as taught by Johnson and Pardo in view of the locking mechanism as taught by Nett to further include the spring is located within the cover to provide maximum safety during a cooking operation and permits reliable openings of the cooker. [Col. 4, Lines 20-25]
As Per Claim 18, Johnson discloses all limitations of the invention except the cover is coupled to the frying apparatus by a hold open hinge configured to bias the cover towards the open position when the locking mechanism is in the unlocked position, and the hold open hinge being configured to hold the cover in the open position when the selectively closeable frypot is configured to operate as the open frying platform.
Nett, much like Johnson, pertains to a pressure interlocking means for a deep oil cooker. [abstract]
Nett discloses the cover [Fig. 9, #6] is coupled to the frying apparatus [Fig. 9, #20] by a hold open hinge [Fig. 1, #24] configured to bias the cover [Fig. 1, #6] towards the open position [Fig. 9; Col. 6, Lines 23-25; “…A torsion spring 30 encircles pin 28 and acts between the bar 7 and pots to urge the cover unit to the fully open position…” the reference clearly states that the spring is always urging the cover unit to a fully open position, and be pivoting the handle for the cover to be in a closed position, it is clear that the handle acts against the spring bias created by the spring to counteract the force of pushing the cover towards the open position.] when the locking mechanism [Fig. 8, #41, #7, #34, #33 & #28 & #30] is in the unlocked position [Fig. 9], and the hold open hinge [Fig. 1, #24] being configured to hold the cover [Fig. 9, #6] in the open position [Fig. 9, #6] 
Nett discloses the benefits of the locking mechanism in that it provides maximum safety during a cooking operation and permits reliable openings of the cooker. [Col. 4, Lines 20-25]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the lid as taught by Johnson in view of the hinge and locking mechanism as taught by Pardo to further include the cover is coupled to the frying apparatus by a hold open hinge configured to bias the cover towards the open position when the locking mechanism is in the unlocked position, and the hold open hinge being configured to hold the cover in the open position when the selectively closeable frypot is configured to provide maximum safety during a cooking operation and permits reliable openings of the cooker. [Col. 4, Lines 20-25]
As Per Claim 19, Johnson discloses all limitations of the invention except wherein the locking mechanism further comprises: a lever connected to the handle, the lever also coupled to the spring to transmit the spring bias to act against the handle when moving the handle to the locked position, wherein the handle is pivotally coupled to the locking mechanism.
Nett, much like Johnson, pertains to a pressure interlocking means for a deep oil cooker. [abstract]
Nett discloses a lever [Fig. 8, #7] connected to the handle [Fig. 8, #50], the lever [Fig. 8, #7] also coupled to the spring [Fig. 8, #30] to transmit the spring bias to act against the handle [Fig. 8, #50; Col. 6, Lines 23-25; “…A torsion spring 30 encircles pin 28 and acts between the bar 7 and pots to urge the cover unit to the fully open position…” the reference clearly states that the spring is always urging the cover unit to a fully open position, and be pivoting the handle for the cover to be in a closed position, it is clear that the handle acts against the spring bias created by the spring to counteract the force of pushing the cover towards the open position.] when moving the handle [Fig. 8, #50] to the locked position [Fig. 8], wherein the handle [Fig. 8, #50] is pivotally coupled to the locking mechanism [Fig. 8, #41, #7, #34, #33 & #28 & #30; as clearly shown Fig. 1 and Fig. 8 show a contrast in movement of the handle, that it is pivotally connected and is allowed to move upwards/downwards independently.] 
Nett discloses the benefits of the locking mechanism in that it provides maximum safety during a cooking operation and permits reliable openings of the cooker. [Col. 4, Lines 20-25]
Therefore, it would have been obvious to modify the locking mechanism as taught by Johnson and Luebke in view of the handle and spring as taught by Nett to further include a lever connected to the handle, the lever also coupled to the spring to transmit the spring bias to act against the handle when moving the handle to the locked position, wherein the handle is pivotally coupled to the locking mechanism to provides maximum safety during a cooking operation and permits reliable openings of the cooker. [Col. 4, Lines 20-25]
Claim(s) 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2006/0130670) in view of Nett (US 4721094) in further view of Brewer (US 4840287)
As Per Claim 8, 	Johnson discloses all limitations of the invention except wherein the locking mechanism further comprises: 
an eccentric cam coupled to the pin, the cam configured to rotate with the pin;
 a lever engaging an engagement portion of the cam to move from a lever open position to a lever locked position; and
 a biasing member configured to bias the lever in the lever locked position to securely engage the latch with the strike to lock the cover.
Nett, much like Johnson, pertains to a pressure interlocking means for a deep oil cooker. [abstract]
Nett discloses an cam [Fig. 7, #41] coupled to the pin [Fig. 7, #40], the cam [Fig. 9, #41] configured to rotate with the pin [Fig. 9, #40; Col. 8, Lines 55-60; “…the release of the handle 50 causes the cam 41 to rotate to the low radius position and with the lock surface 40 moving into alignment with the clamp bar…”];
 a lever [Fig. 7, #7] engaging an engagement portion [refer to annotated Fig. 7, #A; the examiner is interpreting the portion in which the lever (7) and the cam (41) interact as being an engagement portion] of the cam [Fig. 7, #41] to move from a lever [Fig. 7, #7] open position [Fig. 9, #7] to a lever locked position [Fig. 7, #7; Col. 8, Lines 37-43; “…The clamp bar 7 is pivoted downwardly and rests on the cover 8. The cam handle 50 is pivoted downwardly simultaneously causing the relative expansion of the latch bar 7 until the clamp 34 engages the rod 35 and sets the latch unit. The final movement of the handle 50 possitively forces the cover downwardly with the gasket 22 compressed and deformed within the dovetail groove 22…”]; and
 a biasing member [Fig. 7, #30] configured to bias the lever [Fig. 7, #7] in the lever locked [Fig. 7, #7] position to securely engage the latch [Fig. 7, #34] with the strike [Fig. 8, #35] to lock the cover [Fig. 7, #6; Col. 8, Lines 36-43; “…In this position, the latch unit 9 has the hook member 34 aligned with the rod 35 but may be spaced downwardly therefrom, as shown in FIG. 7, by pressing down in the handle 37 to overcome the force of spring 30. The clamp bar 7 is pivoted downwardly and rests on the cover 8. The cam handle 50 is pivoted downwardly simultaneously causing the relative expansion of the latch bar 7 until the clamp 34 engages the rod 35 and sets the latch unit...”]
Nett discloses the benefits of the locking mechanism in that it provides maximum safety during a cooking operation and permits reliable openings of the cooker. [Col. 4, Lines 20-25]
Therefore, it would have been obvious to modify the locking mechanism as taught by Johnson in view of the handle and spring as taught by Nett to further include an cam coupled to the pin, the cam configured to rotate with the pin, a lever engaging an engagement portion of the cam to move from a lever open position to a lever locked position and a biasing member configured to bias the lever in the lever locked position to securely engage the latch with the strike to lock the cover to provide maximum safety during a cooking operation and permits reliable openings of the cooker. [Col. 4, Lines 20-25]
Neither Johnson nor Nett discloses the cam is an eccentric cam.
Brewer, much like Johnson and Brewer, pertains to an locking mechanism for a pressure cooker. [abstract] 
Brewer discloses an eccentric cam [Fig. 15, #32; Col. 12, Lines 4-9; “…the cam having an essentially circular segment 33 which terminates in a progressively enlarged segment 34 which in turn terminates in the flat segment 35….”; as clearly shown in the figure, and explicitly stated in the reference, the cam having an enlarged segment (34) connected to the circular segment (33) entails that it would not have a center of rotation of an ordinary circle. That is, due to the enlarged portion of the cam, the center of it’s rotation is positioned off from the center of the shape, thus making it an eccentric cam].
Brewer discloses the benefits of the eccentric cam in that it provides a simple locking mechanism that permits easy operation.  [Col. 1, Lines 52-54] 
Therefore, it would have been obvious to modify the locking mechanism as taught by Johnson and Luebke in view of the locking mechanism as taught by Brewer to further include an eccentric cam to securely engage the latch with the strike to lock the cover to provide a simple locking mechanism that permits easy operation.  [Col. 1, Lines 52-54] 
As Per Claim 12, Johnson discloses all limitations of the invention except a portion of elements defining the locking mechanism are enclosed within the cover, to provide a compact arrangement for the at least one selectively closable frypot.
Nett, much like Johnson, pertains to a pressure interlocking means for a deep oil cooker. [abstract]
Nett discloses a portion of elements defining the locking mechanism [Fig.8, #41, #7 & #30] are enclosed within the cover [Fig. 8, #6]
Nett discloses the benefits of the locking mechanism in that it provides maximum safety during a cooking operation and permits reliable openings of the cooker. [Col. 4, Lines 20-25]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the pressure fryer as taught by Johnson in view of the locking mechanism as taught by Nett to further include a portion of elements defining the locking mechanism are enclosed within the cover, to provide a compact arrangement for the at least one selectively closable frypot to provides maximum safety during a cooking operation and permits reliable openings of the cooker. [Col. 4, Lines 20-25]
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2006/0130670) in view of Nett (US 4721094) in further view of Brewer (US 4840287) in further view of Pardo (US 4498695)
As Per Claim 10, Johnson discloses all limitations of the invention except a first hinge portion operatively connected to the pin; and
 a second hinge portion pivotally connected to the first hinge portion, the second hinge portion including a distal end configured to engage the strike to lock the cover.
Pardo, much like Johnson and Luebke, pertains to a latching mechanism and a pressure-operated safety lock for a pressure vessel such as a pressure fryer. [abstract] 
Pardo discloses a first hinge portion [Fig. 3, #20] operatively connected to the pin [Fig. 3, #22; and
 a second hinge portion [Fig. 3, #24] pivotally connected to the first hinge portion [Fig. 3, #20], the second hinge portion [Fig. 6, #27] including a distal end [refer to annotated Fig. 6, #A below] configured to engage the strike [Fig. 3, #152] to lock the cover [Fig. 3, #16].

    PNG
    media_image1.png
    361
    850
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one with ordinary skill in the art to substitute the teachings of the hinge as taught by Johnson and Nett in view of the hinge and pin as taught by Pardo to further include a first hinge portion operatively connected to the pin and a second hinge portion pivotally connected to the first hinge portion, the second hinge portion including a distal end configured to engage the strike to lock the cover to positively prevent opening of the pressure vessel lid while dangerous pressure conditions exist within the vessel. [Col. 1, Lines 2-6], as it would yield predictable results of creating a more secure lock. [MPEP 2143.01 (III)] 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2006/0130670) in view of Nett (US 4721094) in further view of Winter (US 2015/0129509).
As Per Claim 2, Johnson and Nett disclose all limitations of the invention except an air pump operatively connected to the at least one selectively closeable frypot, wherein the air pump is configured to pressurize the at least one selectively closable frypot to a predetermined air pressure.  
Winter, much like Johnson and Nett, pertains to methods and systems for rapidly increasing pressure in a pressure fryer cooker. [abstract] 
Winter discloses an air pump [Fig. 2, #120] operatively connected to the at least one selectively closeable frypot [Fig. 1, #20], wherein the air pump [Fig. 2, #120] is configured to pressurize the at least one selectively closable frypot [Fig. 2, #20] to a predetermined air pressure.  [Par. 24, Lines 11-13; the reference clearly discloses that a controller monitors the pressure within the cooking chamber based on an input of a pressure sensor, hence being a predetermined pressure] 
Winter discloses the benefits of the air pump in that it allows for thorough cooking in reduced time and assists in preventing drying out the food product. [Par. 5, Lines 9-11] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a pressure fryer as taught by Johnson and Nett in view of the air pump as taught by Winter to further include except an air pump operatively connected to the at least one selectively closeable frypot, wherein the air pump is configured to pressurize the at least one selectively closable frypot to a predetermined air pressure to allow for thorough cooking in reduced time and assist in preventing drying out the food product. [Par. 5, Lines 9-11]
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2006/0130670) n view of Nett (US 4721094) in further view of Mullaney (US 2005/0072309).
As Per Claim 5, Johnson and Nett discloses all limitations of the invention except a first filtering unit that is operatively connected to the at least one open frypot; and
 a second filtering unit that is operatively connected to the at least one open frypot, wherein each of the first and second filtering units are configured to separately filter cooking medium from each of the at least one open frypot and the at least one selectively closeable frypot, respectively.
Mullaney much like Johnson and Nett, pertains to a fryer filtration arrangement. [abstract] 
Mullaney discloses a first filtering unit [Claim 1; the reference discloses an oil drain path connected to the first fryer vat (12a) in which the examiner is interpreting as being a filtering unit] that is operatively connected to the at least one open frypot [Fig. 1, #12b]; and
 a second filtering unit [Claim 1; the reference discloses an second oil drain path connected to the second fryer vat (12n) in which the examiner is interpreting as being a filtering unit] that is operatively connected to the at least one open frypot [Fig. 1, #12a & ##12b]] , wherein each of the first and second filtering units [Claim 1, Lines 3-5] are configured to separately filter cooking medium from each of the at least one open frypot and the at least frypot [Fig. 1, #12a & #12b; Claim 1, Lines 2-5], respectively.
Mullaney discloses the benefits of the filtering system in that it extends the useful life of the cooking oil by filtering particulate food matter from the cooking oil to minimize the carbonation of such food matter within the cooking oil. [par. 4] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the filtering unit as taught by Johnson and Nett in view of the filtering units as taught by Mullaney to further include a first filtering unit that is operatively connected to the at least one open frypot and a second filtering unit that is operatively connected to the at least one open frypot, wherein each of the first and second filtering units are configured to separately filter cooking medium from each of the at least one open frypot and the at least one selectively closeable frypot, respectively to extend the useful life of the cooking oil by filtering particulate food matter from the cooking oil to minimize the carbonation of such food matter within the cooking oil. [Par. 4]
Response to Arguments
Applicant's arguments filed 07/23/2021 have been fully considered. The previous rejection(s) under 35 U.S.C. 103 have been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHEM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761                    

/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761